Citation Nr: 1507156	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-20 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and August 2009 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


REMAND

The Veteran is seeking service connection for a sleep disorder, claimed as sleep apnea, and a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  He is also seeking an increased initial evaluation for his service-connected back strain.

A.  Additional Treatment Records Available

In July 2012, the Veteran reported that he was diagnosed with and is treated for sleep apnea at the VA Medical Center in Oakland, Pennsylvania.  A subsequent attempt by the RO to obtain these records is not shown.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Under these circumstances, the Board finds that the RO must attempt to obtain all of the Veteran's pertinent VA treatment records, as well as any updated treatment records which may now be available.

B.  Medical Examinations Required - Service Connection Claims

VA psychiatric consultation reports, dated in November 2008 and March 2009, listed diagnoses of insomnia and alcohol abuse.  In July 2009, a VA examination for PTSD concluded with a diagnosis of alcohol dependence, active, unrelated to military service.  Thus, the evidence shows current diagnoses of insomnia and alcohol abuse/dependence.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

In addition to a psychiatric disorder, the Veteran is claiming service connection for a sleep disorder, including sleep apnea.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Moreover, he has reported diagnoses of sleep apnea and treatment for sleep apnea at the VA Medical Center in Oakland, Pennsylvania. 

Under these circumstances, the RO must schedule the Veteran for the appropriate examination(s) to identify any currently and previously psychiatric disorders and sleep disorders, and for each disorder identified, to provide medical opinions as to whether any such disorders are related to the Veteran's military service.  

B.  Medical Examination Required - Increased Rating Claim

A statement from the Veteran's representative in October 2014, persuasively argues that the Veteran's service-connected back strain had increased in severity since his most recent VA examination in September 2011.  Under these circumstances, the Board finds that a new examination is needed to ascertain the current degree of severity of the Veteran's service-connected back strain.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain all treatment records relating to the Veteran, since March 2007, from the VA Medical Center in Oakland, Pennsylvania. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate examination to identify all previously and currently diagnosed sleep disorders, including insomnia and sleep apnea; and for each sleep disorder identified, provide an opinion as to whether it is related to the Veteran's military service.  The claims file and all electronic records must be made available to and reviewed by the examiner.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements regarding the history of inservice and post service snoring and sleeping habits, the examiner must identify all current sleeping disorders found, including sleep apnea and insomnia.  For each sleep disorder identified, the examiner must provide an opinion as to whether it is related to the Veteran's military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The Veteran must be afforded a comprehensive VA examination by a psychiatrist to determine whether any psychiatric disorder currently or previously diagnosed, including insomnia and alcohol abuse, is related to his military service.  The claims file and all electronic records must be reviewed examiner.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  

The psychiatrist must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  For each psychiatric disorder identified, the examiner must provide an opinion as to whether it is related to the Veteran's military service.

The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  After completion of the foregoing, the Veteran must be afforded an examination to determine the current degree of severity of his service-connected back strain.  The Veteran's claims file and electronic file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner must be conducted, and their results must be included and discussed in the examination report.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the back strain. 

The examiner must determine the range of motion of the Veteran's thoracolumbar spine in degrees, using a goniometer and noting by comparison the normal range of motion, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost. 

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the affected part, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected back strain, the presence or absence of changes in condition of the skin indicative of disuse, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to back strain.

The examiner must state whether any neurologic symptoms found are caused by the Veteran's service-connected back strain, or are due to other causes.  The examiner must also discuss any intervertebral disc syndrome found and/or incapacitating episodes due to intervertebral disc syndrome, if any.  Additionally, if intervertebral disc syndrome is present, the examiner must address whether this is part and parcel of the Veteran's back strain, or alternatively is of independent origin.  If of independent origin, the examiner must address whether symptoms of intervertebral disc syndrome may be differentiated from those of the Veteran's service-connected back strain.  In addition, the examiner must address the frequency and duration of any intervertebral disc syndrome found and/or incapacitating episodes in the past 12 months due to intervertebral disc syndrome, as established by prescriptions for bed rest for treatment of intervertebral disc syndrome.  Any radiculopathy present must also be addressed. 

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

